Citation Nr: 1022586	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-17 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right leg condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for a 
right leg condition.  By rating action dated in July 2007, 
the RO denied service connection for degenerative joint 
disease of the right hip with knee involvement.  The Veteran 
submitted a notice of disagreement with the latter 
determination in April 2008, and the RO issued a statement of 
the case for that issue in September 2009; however, a 
substantive appeal on the issue of service connection for 
degenerative joint disease of the right hip with knee 
involvement was never perfected.  The Board notes that the 
September and October 2009 supplemental statements of the 
case for her right leg include discussion of hip and knee 
complaints.

The Board notes that the appeal for the issue of entitlement 
to an increased rating for sinusitis was not perfected by 
submission of a substantive appeal following issuance of a 
statement of the case.  Accordingly, this decision is limited 
to the issue set forth on the preceding page.

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The Board notes that additional evidence was received 
subsequent to the last supplemental statement of the case 
issued in December 2009.  A waiver of the RO's initial 
consideration of this evidence was provided in writing in 
March 2010.  38 C.F.R. § 20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

In March 2010, the Veteran submitted a statement in support 
of her claim from Dr. Brainard, who opined that after a 
review of the Veteran's medical records and based on an 
examination, the Veteran's bilateral pes planus has likely 
contributed to patellofemoral syndromes in her knees due to 
increased valgus stresses in her knees.  During the March 
2010 hearing before the undersigned Veterans Law Judge, the 
Veteran testified that the doctor told her that her feet were 
the main culprit that was causing her current condition.  The 
Board notes that service connection is in effect for 
bilateral pes planus with bilateral hallux abductovalgus 
deformity and bilateral plantar fasciitis.  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

While the Veteran has been provided with VA joints 
examinations, none of these specifically addressed whether 
there is a relationship between the Veteran's claimed right 
leg condition and her service-connected bilateral pes planus 
with bilateral hallux abductovalgus deformity and bilateral 
plantar fasciitis.  Thus, the Board finds that the Veteran 
should be provided with another VA examination to obtain an 
opinion as to whether there is a relationship between her 
claimed right leg condition and her service-connected 
disability.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Further, while the claims file does contain some treatment 
records from Dr. Brainard, the clinical records are dated in 
2008.   The Veteran also indicated that she has received 
treatment from a doctor who has since retired, Dr. Smith at 
Memorial Hospital in Tampa FL.  The Board finds that on 
remand, the Veteran should be asked to properly complete 
release forms to include the name and address for any private 
treatment she has received for her claimed right leg 
disability, including treatment from Dr. Brainard and Dr. 
Smith.

Ongoing medical records should also be requested.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, while the Veteran was provided notice in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA) that 
notice did not reference claims for secondary service 
connection.  Thus, on remand the RO/AMC should provide 
corrective notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her 
representative a corrective VCAA notice 
concerning the claim for service 
connection for a right leg condition as 
secondary to service connected bilateral 
pes planus with bilateral hallux 
abductovalgus deformity.  

2.  Ask the Veteran to provide the names 
and addresses of all private medical care 
providers, including Dr. Brainard and Dr. 
Smith, who treated her for her right leg 
condition.  After securing the necessary 
release, the RO/AMC should obtain any 
records which are not duplicates of those 
already contained in the claims file.

3.  Obtain copies of VA treatment records 
pertaining to the Veteran's right leg 
condition dating since November 2009 from 
the Tampa, VA Medical Center and 
associated clinics.

4.  Schedule the Veteran for another VA 
joints examination with a physician to 
determine the nature of any right leg 
condition and to provide an opinion as to 
its possible relationship to the service-
connected bilateral pes planus with 
bilateral hallux abductovalgus deformity 
and bilateral plantar fasciitis.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed, and 
the results reported.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all right 
leg conditions identified, including 
conditions involving the right hip and 
right knee.  Additionally, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any right leg conditions 
identified are caused or aggravated 
(permanent worsening of the underlying 
condition) by the service-connected 
bilateral pes planus with bilateral hallux 
abductovalgus deformity and bilateral 
plantar fasciitis.  If a service-connected 
disability aggravates any right leg 
condition the examiner should quantify, if 
possible, the extent to which the right 
leg condition was aggravated.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

5.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

